FRANK, Judge.
John Ford has appealed from an adjudication of paternity. He has contended— and the appellee has conceded — that the results of a human leukocyte antigen (HLA) test were admitted without the essential evidentiary predicate. We agree. See Dutilly v. Department of Health and Rehabilitative Services, 450 So.2d 1195 (Fla. 5th DCA 1984).
We reverse the final judgment of paternity and remand this matter to the trial court for further proceedings consistent with this opinion.
RYDER, A.C.J., and BOARDMAN, EDWARD F., (Ret.) J., concur.